PER CURIAM.
We affirm the denial of Appellant’s Florida Rule of Criminal Procedure 3.850 motion for postconviction relief because the motion was not timely. See Regan v. State, 787 So.2d 265 (Fla. 1st DCA 2001).1
MINER, VAN NORTWICK and PADOVANO, JJ., concur.

. Even if the motion had been timely, Appellant's claim would be without merit. See Booker v. State, 771 So.2d 1187 (Fla. 1st DCA 2000), review granted, Case No. SC00-2693, 791 So.2d 1095 (Fla. June 15, 2001); but see Latiif v. State, 787 So.2d 834 (Fla.2001) (approving on other grounds Buckingham v. State, 771 So.2d 1206 (Fla. 2d DCA 2000)); Jones v. State, 781 So.2d 447 (Fla. 4th DCA 2001).